                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND

                                         )
DAVID SAAD,                              )
    Plaintiff,                           )
                                         )
      v.                                 )
                                         )
HEXAGON METROLOGY, INC.,                 )
    Defendant.                           )
                                         )
                                                   C.A. No. 17-202·JJM·LDA
      v.                                 )
                                         )
OCCUPATIONAL HEALTH                      )
CENTERS OF THE SOUTHWEST,                )
P.A.,                                    )
      Third Party Defendant.             )
________________________ )

                          MEMORANDUM AND ORDER

JOHN J. MCCONNELL, JR., United States District Judge.

      Defendant Hexagon Metrology, Inc. ("Hexagon") moves for summary judgment

on all counts of Plaintiff David Saad's Complaint. ECF No. 27. For the reasons below,

the Court GRANTS Hexagon's Motion for Summary Judgment in its entirety.

I.    BACKGROUND

      Mr. Saad began working for Hexagon as an Assistant Marketing Manager in

March 2015. Before being hired, Mr. Saad took a pre·employment drug test and a

pre·employment physical performed by Third·Party Defendant, Occupational Health

Centers of the Southwest, P.A. ("Concentra"). Susan Booth, Hexagon's Manager of

Health and Well·Being, scheduled the tests with Concentra and received a fax from

Concentra showing that Mr. Saad passed his pre·employment physical and drug test.
          Soon after he started working for Hexagon, Mr. Saad experienced performance

issues.     As a result of his performance deficiencies, Mr. Saad met with Bridget

Benedetti, Hexagon's Director of Marketing and Communications, and was provided

with a below standards performance review. Ms. Benedetti also placed Mr. Saad on

a written Performance Improvement Plan ("the Plan") that outlined six performance

areas of concern and five action areas for improving performance. Mr. Saad's Plan

explicitly stated that the completion date for the Plan was June 15, 2015, Mr. Saad's

progress would be assessed, and a final determination on whether he raised his

performance to a satisfactory level would be made. The Plan also warned that if Mr.

Saad's performance did not improve sufficiently, his employment would be reviewed

for further action, up to and including termination. Mr. Saad signed the Plan.

      After Mr. Saad was placed on the Plan, there were reports of Mr. Saad's

insubordination including his disparaging Ms. Benedetti to other Hexagon personnel.

At one point, Adam Redford, Hexagon's Trade Show and Events Manager, met with

Ms. Benedetti to relay his concerns that Mr. Saad was having a negative effect on the

team because of his negative comments.

      Four days after the improvement deadline in the Plan, Ms. Benedetti and

Glenn Wambolt, Hexagon's then-Director of Human Resources, met with Mr. Saad.

They discussed his poor job performance and criticisms of Ms. Benedetti. Mr. Saad

denied making the remarks.

      Nevertheless, Ms. Benedetti and Mr. Wambolt decided to terminate Mr. Saad's

employment effective June 22, 2015. At all relevant times including at the time of




                                           2
termination, neither Ms. Benedetti nor Mr. Wambolt had knowledge that Mr. Saad

suffered from a medical condition or had been prescribed OxyContin while employed

at Hexagon.

      Separately, on June 8, 2015, Mr. Saad contacted Concentra about his desire to

increase his dosage of OxyContin. Concentra's Physician's Assistant, Melissa Mills,

contacted Mr. Saad's primary care physician who told Ms. Mills that he had referred

Mr. Saad to a specialist for managing his alleged chronic pain. On June 16, 2015,

Ms. Mills contacted Ms. Booth at Hexagon and indicated that Mr. Saad wanted to

increase his dosage ofOxyContin. The same day that Ms. Booth learned of Mr. Saad's

prescription drug use and medical condition, she met with Mr. Saad and asked if he

"required an accommodation" for his condition. Mr. Saad replied that he did not.

      On June 17, 2015, Ms. Booth received a note from Mr. Saad's primary care

physician stating that Mr. Saad could work on a higher dosage of OxyContin. 1 Ms.

Booth accepted the note and Mr. Saad continued to work at Hexagon until he was

terminated on June 22, 2015.

II.   STANDARD OF REVIEW

      Summary judgment is proper when the pleadings, discovery and disclosure

materials on file, affidavits, and any other admissible material in the record

demonstrate that "there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter oflaw." Fed. R. Civ. P. 56. To determine whether




      1 Prior to June 17, 2015, Mr. Saad had been prescribed to take OxyContin just
once daily and once at night since the beginning of his employment at Hexagon.

                                         3
summary judgment is suitable, the court analyzes the record in the light most

favorable to the nonmovant and draws all reasonable inferences in that party's favor.

See Cadle Co. v. Hayes, 116 F.3d 957, 959 (1st Cir. 1997).

       The burden falls first on the movant to aver an absence of genuine issue of

material fact which requires resolution at trial. See Nat'l Amusements, Inc. v. Town

ofDedham, 43 F.3d 731, 735 (1st Cir. 1995) (Citing Celotex C01p. v. CatJ·ett, 477 U.S.

317, 324 (1986)). The burden then shifts to the nonmovant who must oppose the

motion by presenting facts to show a genuine issue of material fact remains. I d. A

factual issue is genuine if it "may reasonably be resolved in favor of either party."

Anden;on v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). A fact is material if it holds

the power to "sway the outcome of the litigation under applicable law." Nat'l

Amusements, 43 F.3d at 735. The nonmovant must rely on more than "effusive

rhetoric and optimistic surmise" to establish a genuine issue of material fact. Cadle,

116 F.3d at 960.    Rather, the evidence relied on by the nonmovant "must have

substance in the sense that it limns differing versions of the truth which a factfinder

must resolve .... " Nat'l Amusements, 43 F.3d at 735 (quoting Mack v. Gmat Atl. &

Pac. Tea Co., 871 F.2d179, 181 (1st Cir. 1989)).

III.   DISCUSSION

       Mr. Saad fails to satisfy the necessary elements of his legal claims against

Hexagon. The survival of the claims here center on whether Hexagon knew about




                                           4
Mr. Saad's alleged disability. 2    First, Mr. Saad's claim that Hexagon failed to

accommodate his alleged disability before June 16, 2015 fails because Hexagon did

not know about Mr. Saad's disability until that date. Further, when one Hexagon

employee, Ms. Booth, learned of Mr. Saad's prescription drug use, she asked Mr. Saad

if he required an accommodation and he declined. Second, Mr. Saad's disability

discrimination claim fails because neither decisionmaker at Hexagon who terminated

him had knowledge of his alleged disability at the time of his termination. Moreover,

the record here shows that Mr. Saad was terminated because of his poor performance

even after being placed on the Plan.

       A.     Mr. Saad's Failure to Accommodate Claim Fails

       To bring a failure to accommodate claim under the ADA, Mr. Saad must show

that (1) he is a handicapped person under the ADA; (2) he is nonetheless qualified to

perform the essential functions of the job (with or without accommodation); and (3)

the employer knew of the disability but declined reasonably to accommodate it upon

request. See Sepulveda-Vargas v. Cadbbean Rests., LLC, 888 F.3d 549, 553 (1st Cir.

2018). On the facts here, Mr. Saad fails to prove at least the third element of his

failure to accommodate claim and so summary judgment enters for Hexagon.




      2 Mr. Saad admits that "[k]knowledge of[his] chronic back pain does not equate
to knowledge that he suffers from a disability. Unless [he] informed his supervisor
that the backpain interferes with a 'major life activity' (See, e.g., Sullivan v. Neiman
Marcus Group, Inc., 358 F.3d 110, 114·115 (1st Cir. 2014)), the symptom by itself is
insufficient to put Hexagon on notice that Mr. Saad deserved protection under the
ADA." ECF No. 47 at 3.

                                           5
             1.     Mr. Saad Fails To Establish That Hexagon Is Liable For
                    Concentra's Alleged Acts and Omissions


       First, Mr. Saad argues that Concentra initially denied Mr. Saad a reasonable

accommodation and Hexagon is liable for the alleged acts and omissions of Concentra

on the theory that Concentra was acting as Hexagon's agent. ECF No. 34 at 8. In

Rhode Island, "[a]n agency relationship exists when: (1) the principal manifests that

the agent will act for him, (2) the agent accepts the undertaking, and (3) the parties

agree that the principal will be in control of the undertaking." Pineda v. Chase Bank

United States, NA., 186 A. 3d 1054, 1057 (R.I. 2018) (quoting Cl'edit Union Central

Falls v. Groff, 966 A.2d 1262, 1268 (R.I. 2009)). There is nothing in the record here

to prove that Hexagon had control over Concentra's pre-employment physical and

drug testing of Mr. Saad.

      Mr. Saad also argues that Hexagon had vested apparent authority in

Concentra to decide on Hexagon's behalf about hiring and accommodations.           To

establish the apparent authority of an agent, "facts must be shown that the principal

has manifestly consented to the exercise of such authority or has knowingly permitted

the agent to assume the exercise of such authority." Calenda v. Allstate Ins. Co., 518

A.2d 624, 628 (R.I. 1986). There is nothing in front of the Court to show that Hexagon

"manifestly consented to" or "knowingly permitted" Concentra to make hiring or

accommodation decisions for Hexagon. Without that evidence, Mr. Saad has failed to

create an issue of material fact concerning Concentra's agency status here.




                                          6
              2.    Mr. Saad Fails To Establish that Hexagon Knew Of His Alleged
                    Disability And Declined To Reasonably Accommodate It Upon
                    Request


       Mr. Saad's claim that Hexagon failed to provide him with a reasonable

accommodation fails. Hexagon was unaware of Mr. Saad's medical condition until

June 16, 2015. Upon one Hexagon employee's knowledge of Mr. Saad's prescribed

drug use, she asked him whether he required an accommodation and he responded

that he did not.

       Mr. Saad cannot maintain a failure to accommodate claim during the period

from his date of hire in March 2015 through June 16, 2015, because Hexagon did not

know about his alleged disability. ECF No. 28·7 at 4,   ,,~   15·16; ECF No. 28·3 at 2,

~~   12·13; ECF No. 28·2 at 16·18; See Sepulveda-VaTgas, 888 F.3d at 553 (holding

that to bring a failure to accommodate claim under the ADA, employer must know of

the disability and decline to accommodate it).

       On June 16, 2015, Hexagon's nurse, Ms. Booth, learned of Mr. Saad's

prescription drug use from Concentra. ECF No. 28·2 at 22. Upon learning of Mr.

Saad's medical condition, Ms. Booth specifically asked Mr. Saad whether he "required

an accommodation," and Mr. Saad responded, "no." ECF No. 28·8 at 12. Indeed, Mr.

Saad admitted in two sworn statements he submitted to the Rhode Island

Commission for Human Rights ("RICHR") that he declined an accommodation. ECF

No. 28·8; ECF No. 28·13. An employer's failure to offer an accommodation is an

essential element of an accommodation claim, and because Mr. Saad admits that




                                          7
Hexagon made an offer of accommodation, which he declined, Mr. Saad's failure to

accommodate claim must fail. See Sepulveda- Vaz:g-as, 888 F.3d at 553.

         B.    Mr. Saad's Claim for Disability Discrimination Fails

         Mr. Saad's claims are governed by the burden shifting framework of McDonnell

Douglas v. GPeen, 411 U.S. 792, 802-805 (1973). Under the McDonnell Douglas

framework, Mr. Saad must first make a pzima facie showing of discrimination. See

id. at 802. To establish a pzima facie case of disability discrimination, Mr. Saad must

prove that he (1) suffered from a disability; (2) was otherwise qualified to perform the

essential functions of his employment with or without reasonable accommodation;

and (3) was subject to an adverse employment action in whole or in part because of

his disability. See Can·oll v. XePox Cozp., 294 F.3d 231, 237 (1st Cir. 2002). If Mr.

Saad establishes a pzima facie case of discrimination, a rebuttable inference of

discrimination arises. See Shoz·ette v. Rite Aid ofMaine, Inc., 155 F.3d 8, 12 (1st Cir.

1998).     Then, the burden of production shifts to the employer to articulate a

legitimate, nondiscriminatory basis for its employment decision.         Id.   Once the

employer meets its burden, the burden returns to the employee to prove "(1) that the

reason the employer articulated for the challenged employment action was a pretext

or sham, but (2) that its real reason was the employee's [disability]." Id.

         Mr. Saad fails to establish a pzima facie case of discrimination because the

facts here fail to show that Hexagon was aware of any disability that Mr. Saad had

when he was terminated. See Nilles v. Givaudan FlavoPs C01p., 521 Fed. Appx. 364,

368 (6th Cir. 2013) (affirming summary judgment for employer in ADA claim finding




                                           8
that an employee cannot be considered to have been fired because of disability unless

the decisionmaker who fired the individual knew about the disability). Indeed, Ms.

Benedetti and Mr. Wambolt, the two individuals who decided to terminate Mr. Saad,

were unaware of Mr. Saad's medical condition when he was terminated. ECF No. 28-

7 at 4, "If 15; ECF No. 28-3 at 2, "!112·13. Additionally, there is no basis connecting

Ms. Booth's knowledge of Mr. Saad's medical condition to the decision to terminate

Mr. Saad as she did not disclose it to anyone at Hexagon, including Ms. Benedetti

and Mr. Wambolt. ECF No. 28-2 at 24.

      Further, even if Mr. Saad could establish a pdma facie case, Hexagon had a

legitimate, nondiscriminatory reason to terminate him. The record here is replete

with facts establishing that Mr. Saad's job performance failed to meet Hexagon's

expectations and he did not perform his work satisfactorily.        First, Mr. Saad's

unsatisfactory work performance is evidenced by his "below standards performance

review" on May 8, 2015 and his placement on a Performance Improvement Plan3 on

May 14, 2015.     ECF No. 28·7 at 3,     ~I   10.   Mr. Saad signed the Performance

Improvement Plan, but his performance did not improve. Rather, there were reports

that Mr. Saad began to engage in insubordinate behavior by openly disparaging Ms.

Benedetti in front of Hexagon employees. ECF No. 28-9 at 2, "If 6; ECF No. 28·7 at 3,




       3 The Plan outlined areas of deficient performance including Mr. Saad's
inability to understand corporate brand standards, failure to lead a project with an
internal client leading to another team member taking over the communications and
meeting planning, and lack offocus. ECF No. 28·3 at 7·8.

                                          9
~[12.   As a result of Mr. Saad's substandard work and insubordination, Ms. Benedetti

and Mr. Wambolt terminated him.

        Because the facts establish that Hexagon terminated Mr. Saad for legitimate,

nondiscriminatory reasons, Mr. Saad must prove that (1) the reason Hexagon

articulated for the termination was a pretext or sham and (2) its real reason was Mr.

Saad's disability. See Shorette, 155 F. 3d at 12. The Court finds that the record is

lacking any evidence that Hexagon's proffered reasons for terminating Mr. Saad are

a pretext for discrimination.    While, at first glance, the issue of timing seems

suspicious, Ms. Booth's learning of Mr. Saad's medical condition on June 16, 2015 is

irrelevant considering she never disclosed that information and Mr. Saad's work

performance was at issue long before Ms. Booth learned of the condition.

IV.     CONCLUSION

        For all these reasons, the Court GRANTS Hexagon's Motion for Summary

Judgment:1 ECF No. 27.




        Accordingly, Concentra is likewise entitled to summary judgment as there is
        4

no liability on the part of Hexagon from which it could seek indemnity. The Court
GRANTS Concentra's Motion for Summary Judgment. ECF No. 30. The Court also
DENIES as moot Hexagon's Motions to Strike. ECF Nos. 38, 46.

                                         10
John J. Me onnell, Jr.
United States District Judge

July 8, 2019




                               11
